Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered October 22, 1991, which granted defendant’s motion for summary judgment and denied plaintiffs cross-motion for summary judgment, unanimously affirmed, with costs.
A review of the Licensing Representation Agreement between the parties demonstrates that plaintiff is not entitled to receive any commission for the assignment and sale of the "Shamask” trademark and goodwill to Mitsukoshi (U.S.A.) Inc. The agreement being unambiguous and clear on its face, affidavits purporting to evidence the intention of the parties "cannot contravene the express intent set forth in the written agreement” (Halkedis v Two E. End Ave. Apt. Corp., 137 AD2d 452, 453, affd 72 NY2d 933). Finally, the distinction between a "sale” and a "license” is not only obvious from the words’ inherent meanings but also from their usage in the respective contracts. Concur — Ellerin, J. P., Asch, Kassal and Smith, JJ.